      Case 1:20-cv-01453-ALC-OTW Document 19
                                          18 Filed 10/05/20
                                                   10/02/20 Page 1 of 2
                                       U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007

MEMO ENDORSED
                                                      October 2, 2020            SO ORDERED:
By ECF
                                                                                 Application GRANTED.
The Honorable Ona T. Wang
United States Magistrate Judge
Southern District of New York                                                    __________________________
40 Foley Square                                                                  Ona T. Wang              10/5/20
New York, New York 10007                                                         United States Magistrate Judge

       Re:       Informed Consent Action Network v. U.S. Centers for Disease Control and
                 Prevention, 20 Civ. 1453 (ALC) (OTW)

Dear Judge Wang:

       I write on behalf of both parties to respectfully request a modification of the briefing
schedule of the pending motion to dismiss while the parties attempt to voluntarily resolve the
remaining disputed matters.

       The current briefing schedule is:

             •   October 7, 2020: CDC’s motion for summary judgment and brief in support of its
                 motion.
             •   November 11, 2020: Plaintiff’s combined brief in opposition to the Defendant’s
                 motion and in support of its cross-motion for summary judgment.
             •   December 2, 2020: CDC’s combined brief in opposition to any cross-motion and
                 reply in support of its motion.
             •   December 23, 2020: Plaintiff’s reply in support of its cross-motion.

       The respectfully parties request the following revised schedule:

             •   October 21, 2020: CDC’s motion for summary judgment and brief in support of
                 its motion.
             •   November 25, 2020: Plaintiff’s combined brief in opposition to the Defendant’s
                 motion and in support of its cross-motion for summary judgment.
             •   December 9, 2020: CDC’s combined brief in opposition to any cross-motion and
                 reply in support of its motion.
             •   December 23, 2020: Plaintiff’s reply in support of its cross-motion.
Case 1:20-cv-01453-ALC-OTW Document 19
                                    18 Filed 10/05/20
                                             10/02/20 Page 2 of 2

                                                                               Page 2


The parties thank the Court for its consideration of this request.

                                       Respectfully,

                                       AUDREY STRAUSS
                                       Acting United States Attorney for the
                                       Southern District of New York

                               By:     __/s/ Lucas Issacharoff__________
                                       Lucas Issacharoff
                                       Assistant United States Attorney
                                       86 Chambers Street, Third Floor
                                       New York, New York 10007
                                       Tel.: (212) 637-2737
                                       Email: Lucas.Issacharoff@usdoj.gov
